Citation Nr: 1632272	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent prior to April 15, 2010, for coronary artery disease (CAD).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1971 to November 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As a matter of background, in a May 2009 rating decision, the RO awarded service connection for CAD, and assigned a 60 percent rating, effective July 14, 2008.  Within one year of that rating decision, in April 2010, the Veteran filed a claim for an increased rating for the service-connected CAD.  In a September 2010 rating decision, the RO assigned a 100 percent rating, effective April 15, 2010.  The Board notes that the RO characterized the current matter on appeal as entitlement to an effective date prior to April 15, 2010, for the award of the 100 percent rating.  However, the Board finds that because new and material evidence was received within one year of the May 2009 rating decision, the May 2009 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  Although the question of when entitlement arose for a 100 percent rating for CAD could be addressed as either an "effective date" or "increased rating" issue, adjudicating the issue as an increased rating is potentially more favorable to the Veteran because it allows a reexamination of the entire rating period from the date of service connection.  The matter has therefore been re-characterized accordingly on the first page.  

The Board must consider entitlement to SMC when fairly raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC at the "statutory housebound" rate under the provisions of 38 U.S.C.A. § 1114(s) has been raised by the rating issue before the Board, and the Board has accordingly added it as an issue on appeal.  

In May 2016, the Veteran testified at a video conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.


FINDINGS OF FACT

1.  For the period from July 14, 2008, to April 14, 2010, the Veteran's CAD was productive of an estimated workload of 3 or less metabolic equivalents (METs) that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.

2.  Based on the Board's award of a 100 percent rating for CAD from July 14, 2008, to April 14, 2010, the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent during this timeframe.


CONCLUSIONS OF LAW

1.  For the period from July 14, 2008, to April 14, 2010, the criteria for a 100 percent rating for CAD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 7005 (2015).

2.  For the period from July 14, 2008, to April 14, 2010, the requirements for SMC at the housebound rate have been met.  38 U.S.C.A. § 1114(s), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.350(i) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's action below represents a complete grant of the benefit claimed on appeal, discussion of the duties to notify and assist is not required.

Evaluation of CAD

CAD is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings - diseases of the heart), Diagnostic Code (DC) 7005 (arteriosclerotic heart disease/CAD).  Under Diagnostic Code 7005, a rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, for LV dysfunction with an EF of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

As noted above, in a May 2009 rating decision, the RO awarded service connection for CAD and assigned a 60 percent rating, effective July 14, 2008, the date of the claim for service connection.  Within one year of that rating decision, in April 2010, the Veteran filed a claim for an increased rating for the service-connected CAD.  In a September 2010 rating decision, the RO assigned a 100 percent rating, effective April 15, 2010.  As new and material evidence was received within one year of the May 2009 rating decision, the May 2009 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  As such, the Board will consider whether a rating in excess of 60 percent was warranted for the period prior to April 15, 2010.

The Veteran had a VA examination of the heart in March 2009.  The examiner noted a diagnosis of CAD.  He indicated that the Veteran developed chest pain and was diagnosed with a myocardial infarction in 2000.  The examiner noted that the Veteran was status post heart catheterization and coronary artery bypass grafting.  The examiner noted that the Veteran recuperated from surgery without complication.  The Veteran reported that he had been asymptomatic; he denied chest pain, angina, or paroxysmal nocturnal dyspnea.  He reported mild to moderate exertional dyspnea with strenuous exertion.  He stated that he could not run anymore.  The Veteran's current heart treatment was Metoprolol 100 milligrams twice daily, Rosuvastatin 20 milligrams daily, and ASA 81 milligrams daily.  The examiner noted that the course of the heart condition since onset was stable.

A chest x-ray in March 2008 revealed an enlarged heart without acute infiltrate.  An echocardiogram report in March 2009 revealed borderline concentric left ventricular hypertrophy and mild left atrial enlargement.  In a cardiac stress test in March 2009, the Veteran was able to walk on the treadmill for 3:30 minutes before he had to stop due to fatigue.  His heart rate rose from 59 at rest to 111 at peak exercise.  His blood pressure rose from 158/92 to 210/100.  The work level achieved was 5.1 METs.  St-depression was first noted by two minutes of exercise.  At peak exercise, a rate-related left bundle branch block (LBBB) occurred.  During recovery, the LBBB disappeared, revealing 2mm of downsloping ST-depression in leads II, III, aVF, and V5-6.  The Veteran did not experience chest pain.  The impression was strongly positive exercise tolerance testing result, poor fitness, no clinical angina at maximal exertion, and probably uncontrolled hypertension.  The examiner diagnosed CAD, status post coronary artery bypass grafting.  The examiner noted significant effects on the Veteran's occupational activities due to exertional dyspnea with strenuous exercise.

The Veteran had another VA examination of the heart in August 2010.  The examiner noted a diagnosis of CAD.  He explained that the Veteran had a severe episode of angina in 2000 which subsided.  The examiner explained that about two to three weeks later, the Veteran had another severe episode of angina with emergency hospitalization and coronary artery bypass grafting.  The Veteran reported angina on exertion since this time.  He denied using nitroglycerin for angina.  He reported angina on strenuous exertion which is associated with shortness of breath and the need to rest.  He indicated that on resting, the angina subsided.  The Veteran described the angina of about five minutes in duration, occurring two to three times a week.  He noted that the angina had been stable and occurred on the same amount of exertion as it did after the operation.  He noted that the angina was not occurring on less exertion that it did after the operation.  The Veteran indicated that his current heart medications were ASA 81 milligrams, Amlodipine 10 milligrams, Metoprolol 100 milligrams, and Valsartan 160 milligrams.  The examiner noted dyspnea on moderate exertion.  

The examiner noted that the Veteran had a treadmill cardiac stress test in March 2009 with a work level of 5.1 METs achieved.  The examiner noted that the Veteran stopped after 3:30 minutes due to fatigue, and ST-depression was first noted after two minutes of exercise.  The examiner noted that at peak exercise, a LBBB occurred, which disappeared during recovery.  The examiner noted that there was no chest pain, but the Veteran reported shortness of breath on this test.  The Veteran indicated that he did not feel he could repeat a stress test because of this fatigue and dyspnea.  The examiner provided an estimation of 3 METs based on the Veteran's response of his ability or lack of ability to perform the activities on table 58.5 "Energy Requirements of Certain Activities."  An echocardiogram showed a normal heart size.  The Veteran's ejection fraction was greater than 50 percent.  In June 2010, the Veteran had an abnormal electrocardiogram.  The examiner noted that in comparison with the March 2009 echocardiogram, a May 2010 echocardiogram was normal, and no longer showed the mild left atrial enlargement and borderline left ventricular hypertrophy.  A May 2010 chest x-ray revealed an enlarged heart without acute infiltrate.  As to effects on employment, the examiner found that the Veteran would not be able to perform strenuous work due to his decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the upper and lower extremities, and pain.

On review of the evidence above, the Board finds that although the work level achieved at the March 2009 cardiac stress test was 5.1 METs, the August 2010 VA examiner provided an estimation of 3 METs based on a review of these results along with the Veteran's response of his ability, or lack of ability, to perform the activities on table 58.5 "Energy Requirements of Certain Activities."  The Board finds that this estimation is consistent with the Veteran's accounts of his actual functional capacity throughout the entire timeframe on appeal.  For example, the Veteran has consistently reported angina, shortness of breath, and the need to rest following moderate to strenuous exertion.  The Veteran described the angina of about five minutes in duration, occurring two to three times a week.  He noted that the angina had been stable and occurred on the same amount of exertion as it did after the operation.  As such, the Board resolves benefit of the doubt in favor of the Veteran, especially given the estimation of the Veteran's METs provided by the August 2010 VA examiner, which was based on a review of the March 2009 cardiac stress test and the Veteran's reports of angina, dyspnea and fatigue on moderate exertion.

In sum, the Board finds the criteria for a rating of 100 percent for CAD, for the period from July 14, 2008, to April 14, 2010, have been met.  The claim on appeal is accordingly granted. 

Entitlement to SMC

The Board must consider entitlement to SMC if fairly raised by the rating issue on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the (s) rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a total disability rating for service-connected disability (TDIU) if granted for a single disability; or, on the basis of a temporary total rating.

The Board having awarded a 100 percent evaluation for CAD for the period from July 14, 2008, to April 14, 2010, the first element of entitlement to SMC at the (s) rate is shown.  The Veteran also has service connection for the following disabilities: diabetic nephropathy, to include hypertension, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  Bilateral factor of 4.8 percent applies to the peripheral neuropathy disabilities.  When combined under 38 C.F.R. § 4.25 (Combined Rating Table), these additional service-connected disabilities have a combined evaluation of 60 percent or more (80 percent).  Accordingly, the second element of entitlement to SMC at the (s) rate is shown.

Accordingly, SMC at the statutory housebound (s) rate is granted.











	(CONTINUED ON NEXT PAGE)
ORDER

For the period from July 14, 2008, to April 14, 2010, a rating of 100 percent for CAD is granted, subject to the regulations pertaining to the payment of monetary benefits.

For the period from July 14, 2008, to April 14, 2010, SMC at the (s) rate is granted, subject to the regulations pertaining to the payment of monetary benefits.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


